Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 2, 2022

                                       No. 04-21-00494-CR

                                      Harvey GUTIERREZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the County Court at Law No. 8, Bexar County, Texas
                                   Trial Court No. 620144
                          Honorable Mary D. Roman, Judge Presiding


                                          ORDER
        Appellant’s brief was due April 29, 2022. On April 29, 2022, appellant filed a motion
requesting an extension of time to file the brief because his appointed counsel recently learned
that two trial exhibits, State’s Exhibit No. 1 and State’s Exhibit No. 2, have not been filed in this
court. The motion also states that “the court reporter in charge of those exhibits . . . delivered the
exhibits to the official court reporter for Bexar County Court at Law No. 8, Ms. Yvonne O’Bar.”

        We ORDER court reporter Yvonne O’Bar to file a supplemental reporter’s record
containing State’s Exhibit No. 1 and State’s Exhibit No. 2 in this court by May 17, 2022. We
further ORDER that appellant’s brief will be due 30 days after Ms. O’Bar files the supplemental
reporter’s record.




                                                       _________________________________
                                                       Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court